Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2021 has been entered.

Drawings
The drawings are objected to because reference character “630” does not show a polygonal shape defined by the interior void as described in the original specification.  
The drawings are objected to because reference character “640” does not show the longest dimension of the interior void as described in the original specification.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the permeable medium attaching to the orifice of the enclosure using one or more of ultrasonic welding, circumferential ring, interference fit, of frictional fit of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The amendment filed 18 February 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Replacement figures 1 and 2 include structural changes to the neck, permeable medium shape, and storage vessel shape which find no support in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 11, 15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 1 of “the interconnected flexible strands having a rigidity for preventing folding deformation of the elongated tubular shape upon inverting the enclosure” fails to comply with the written description requirement.  The only mention of “folding” in the original disclosure is that “inversion, folding, or “bunching up” of the permeable medium may be prevented by the attachment 157”.  Nowhere is there disclosure that the strands have a rigidity for preventing folding deformation.
The limitation of claim 1 of “unimpeded fluidic ingress and egress through substantially all of the apertures around the circumference and along the length of the permeable medium” fails to comply with the written description requirement.  The original disclosure provides that “[t]he length of the elongated permeable medium 150 is selected to have sufficient perforations to permit unimpeded fluid flow through the orifice 120” and that “[f]luid flow is enabled by a sufficient total unimpeded area of voids 620”.  The original disclosure provides that the total area of unimpeded voids is such that fluid flow through the orifice is unimpeded.  There is no disclosure that unimpeded fluidic ingress and egress is provided through substantially all of the apertures around the circumference and along the length of the permeable medium.
The limitation of claim 1 of “the elongated tubular shape of the permeable medium defining a frameless nonmetal structure” fails to comply with the written description.  Nowhere does the original disclosure provide that either of the elongated tubular shape or the permeable medium is frameless or nonmetal.
The limitation of claim 1 that “flow of fluid through the apertures remains unimpeded by a rigid structural member” fails to comply with the written description requirement.  Nowhere in the original disclosure is there support for this negative limitation.  There is no discussion whatsoever of a rigid structural member in relation to impeding apertures of the permeable medium.
The limitation of claim 10 that “the apertures are substantially the same size” fails to comply with the written description requirement.  While the original disclosure provides that “the permeable medium defines a cylindrical shape of homogeneous 
The limitation of claim 20 that “the permeable medium attaches to the orifice of the enclosure using one or more of ultrasonic welding, circumferential ring, interference fit or frictional engagement” fails to comply with the written description requirement.  Nowhere in the original disclosure are any of these means discussed let along a combination of them.  
The limitation of claim 21 that the permeable medium has a length based on a size for accommodating a filling nozzle fails to comply with the written description requirement.  The original disclosure does not provide support for the length of the permeable medium being based on a filling nozzle.  Filling nozzle is not found anywhere in the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “all of the apertures” is not defined by the claim, the specification 
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “total unimpeded area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “the same size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 11, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flider (US 3927797) further in view of Aguirre (US 20100294520), Cray (US 20130320009) and Riordan (US 20150068778).
Claim 1:  Flider discloses an enclosed fluidic storage vessel, comprising: an interior volume defined by a container 20 (enclosure) adapted to contain some stored fluid; an orifice through the container 20 (enclosure) for communication with that stored fluid; a screen and flame arrester 27 (continuous, elongated permeable medium) formed of mesh having apertures and defining an elongated shape, the elongated shape having a proximate end and a distal end and extending from the orifice at the proximate end, the screen and flame arrester 27 (continuous, elongated permeable medium) attached to the orifice of the container 20 (enclosure) forming a sealing engagement to the orifice for directing fluids passing through the orifice to the screen and flame arrester 27 (continuous, elongated permeable medium) for passage therethrough; the screen and flame arrester 27 (continuous, elongated permeable medium) having a network of apertures for quenching a flame from passage through the screen and flame arrester 27 
Flider does not disclose the screen and flame arrester 27 (continuous, elongated permeable medium) being formed of a homogeneous construction of a flexible mesh having apertures defined by interconnected flexible strands of a material having a quenching ability based on thermal absorption of the interconnected flexible strands, the permeable medium defining an elongated tubular shape closed at the distal end of the permeable medium, the interconnected flexible strands having a rigidity for preventing folding deformation of the elongated tubular shape upon inverting the enclosure for dispensing liquid therein, the screen and flame arrester 27 (continuous, elongated permeable medium) engaged with the orifice of the container 20 (enclosure) in a unitary and permanent manner, the network of apertures sufficient to allow unimpeded fluidic ingress and egress, or a nonmetal structure defined by the elongated tubular shape having a rigidity for preventing the deformation of the permeable medium for maintaining fluidic flow.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the screen and flame arrester 27 (permeable medium) of Flider to be engaged with the orifice of the container 20 (enclosure) in a unitary and permanent manner by bonding or welding, as taught by Cray, in order to provide a seal between the screen and flame arrester 27 (permeable medium) and container 20 (enclosure) such that air and liquid is prevented from moving between them and all fuel must pass through the screen and flame arrester 27 (permeable medium).
Riordan teaches a flame arrester 110 having a tubular sleeve 124 of flexible woven fibers, wherein the tubular sleeve 124 has an elongated tubular shape closed at the distal end (see P. 0023, 0024, and fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the screen and flame arrester 27 (permeable medium) of Flider to have an elongated tubular shape closed at the distal end, as taught by Riordan, in order to permit fluid to flow through any portion of the screen and flame arrester 27 (permeable medium) resulting in an increased rate of flow.
	Aguirre teaches a fire shield system 10 including fire shield 100 having a fire resistant fabric 110 of Nomex (see P. 0038 and fig. 1).

The combination results in the screen and flame arrester 27 (continuous, elongated permeable medium) being formed of a homogeneous construction of flexible mesh having apertures defined by interconnected Nomex fibers (flexible strands of a material having a quenching ability based on thermal absorption of the interconnected flexible strands).
The combination inherently or in the alternative obviously has Nomex fibers (interconnected flexible strands) having a rigidity for preventing folding deformation of the elongated tubular shape upon inverting the container 20 (enclosure) for dispensing liquid therein, a frameless nonmetal structure defined by the elongated tubular shape having a rigidity for preventing deformation of the screen and flame arrester 27 (continuous, elongated permeable medium) for maintaining fluidic flow, and the network of apertures sufficient to allow unimpeded fluidic ingress and egress as the prior art combination discloses a structurally identical screen and flame arrester 27 to the inventions permeable medium and as the material of the prior art screen and flame arrester 27 of Nomex fibers is one of the disclosed strands of the invention.  If there is any difference, the difference must be minor and obvious.  The burden is shifted to applicants to show the interconnected flexible strands do not have a rigidity for preventing folding deformation of the elongated tubular shape upon inverting the enclosure for dispensing liquid therein, that the frameless nonmetal shape defined by 

    PNG
    media_image1.png
    286
    367
    media_image1.png
    Greyscale

Claim 2:  The combination discloses the screen and flame arrester 27 (continuous, elongated permeable medium) having flame quenching properties.
The combination does not disclose the apertures being defined by perforations ranging in size from 0.1mm to 0.7mm and having flame quenching properties.
Riordan teaches porosity in a range of 0.4 mm to 0.9 mm (see P. 0023).
It would have been obvious to one of ordinary skill in the art to have made the perforations range in size of 0.4 mm to 0.9 mm which overlaps the claimed range, as taught by Riordan, in order to prevent flashback according to the held contents.
Claim 3:  The combination discloses the Nomex fibers (strands) of the screen and flame arrester 27 (permeable medium) further comprising a plurality of Nomex 
The combination does not disclose the longest dimension of the polygonal voids being less than 0.7mm.
Riordan teaches porosity in a range of 0.4 mm to 0.9 mm (see P. 0023).
It would have been obvious to one of ordinary skill in the art to have made the perforations range in size of 0.4 mm to 0.9 mm which overlaps the claimed range, as taught by Riordan, in order to prevent flashback according to the held contents.
Claim 4:  The combination discloses the screen and flame arrester 27 (permeable medium) being configured to retain the elongated tubular shape such that each of the apertures define an opening facing radially from a tube axis passing through a center of the elongated tubular shape (see fig. 1).
Claim 5:  The combination discloses each of the apertures being a perforation defining the opening, the opening on a surface defined by the screen and flame arrester 27 (permeable medium) such that a radial extension from the tube axis passing through the opening extends perpendicularly from the surface of the screen and flame arrester 27 (permeable medium), the screen and flame arrester 27 (permeable medium) defining the elongated tubular shape centered on the tube axis (see fig. 1).
Claim 9:  The combination discloses the orifice engaging the screen and flame arrester 27 (permeable medium) and the closed distal end are configured for directing all fluid passing through the orifice through the screen and flame arrester 27 (permeable medium) such that fluid egress from the container 20 (enclosure) is only permitted 
Claim 11:  The combination discloses the apertures being substantially the same size from a consistent stranded structure of the flexible mesh.
The combination does not disclose the apertures being based on a flame quenching ability.
Riordan teaches porosity in a range of 0.4 mm to 0.9 mm based on the MESG of the held contents (see P. 0023).
It would have been obvious to one of ordinary skill in the art to have made the apertures all have the same size based on a flame quenching ability, as taught by Riordan, in order to prevent flashback according to the held contents.
Claim 15:  The combination discloses the elongated tubular shape having a graduated diameter increasing in size toward the orifice (see fig. 4 ‘778).
Claim 20:  The combination discloses the screen and flame arrester 27 (permeable medium) attaching to the orifice of the container 20 (enclosure) by bonding or welding which reads on ultrasonic welding (see P. 0039 ‘009).  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Claim 22:  The combination discloses the claimed invention except for an elongated shaft member internal to the elongated tubular shape.
Riordan teaches filling the tank T by inserting a fuel nozzle (elongated shaft member) into the flame arrester 110 having a tubular sleeve 124 of flexible woven fibers (see P. 0026).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have filled the enclosed fluidic storage vessel of Flider with a fuel nozzle (elongated shaft member), as taught by Riordan, resulting in a fuel nozzle (elongated shaft member) internal to the elongated tubular shape, in order to inject fuel in a manner which is not prone to spillage as dispensation begins within the enclosed fluidic storage vessel.

Claims 1 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flider (US 3927797) further in view of Cray (US 20130320009) and Riordan (US 20150068778).
Claim 1:  Flider discloses an enclosed fluidic storage vessel, comprising: an interior volume defined by a container 20 (enclosure) adapted to contain some stored fluid; an orifice through the container 20 (enclosure) for communication with that stored fluid; a screen and flame arrester 27 (continuous, elongated permeable medium) formed of mesh having apertures and defining an elongated shape, the elongated shape having a proximate end and a distal end and extending from the orifice at the proximate end, the screen and flame arrester 27 (continuous, elongated permeable medium) attached to the orifice of the container 20 (enclosure) forming a sealing engagement to the orifice for directing fluids passing through the orifice to the screen and flame arrester 27 (continuous, elongated permeable medium) for passage therethrough; the screen and flame arrester 27 (continuous, elongated permeable medium) having a network of apertures for quenching a flame from passage through the screen and flame arrester 27 (continuous, elongated permeable medium) and sufficient to allow fluidic ingress and egress through substantially all of the apertures around the circumference and along the length of the screen and flame arrester 27 (continuous, elongated permeable medium); the elongated shape of the screen and flame arrester 27 (continuous, elongated 
Flider does not disclose the screen and flame arrester 27 (continuous, elongated permeable medium) being formed of a homogeneous construction of a flexible mesh having apertures defined by interconnected flexible strands of a material having a quenching ability based on thermal absorption of the interconnected flexible strands, the permeable medium defining an elongated tubular shape closed at the distal end of the permeable medium, the interconnected flexible strands having a rigidity for preventing folding deformation of the elongated tubular shape upon inverting the enclosure for dispensing liquid therein, the screen and flame arrester 27 (continuous, elongated permeable medium) engaged with the orifice of the container 20 (enclosure) in a unitary and permanent manner, the network of apertures sufficient to allow unimpeded fluidic ingress and egress, or a nonmetal structure defined by the elongated tubular shape having a rigidity for preventing the deformation of the permeable medium for maintaining fluidic flow.
Cray teaches a portable fuel container 10E having a body 12 with an opening 24 and a flash suppressor 50 which is permanently attached and unitary with the body 12 at the opening 24 by bonding or welding creating a seal preventing air and liquid from moving between the body 12 and flash suppressor 50 (see P. 0039 and fig. 14-15).

Riordan teaches a flame arrester 110 having a tubular sleeve 124 of perforated nonmetallic material of glass fiber, aramid fiber, or carbon fiber that is heat-resistant and chemically resistant to fuel, wherein the tubular sleeve 24 has porosity which is adjusted in accordance with the maximum experimental safety gap for a held substance in the order of .4 mm up to about .9 mm wherein the tubular sleeve 124 has an elongated tubular shape closed at the distal end (see P. 0023, 0024, and fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the screen and flame arrester 27 (permeable medium) of Flider to have an elongated tubular shape closed at the distal end, as taught by Riordan, in order to permit fluid to flow through any portion of the screen and flame arrester 27 (permeable medium) resulting in an increased rate of flow.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the mesh of the screen and flame arrester 27 (continuous, elongated permeable medium) out of perforated nonmetallic material of glass fiber, aramid fiber, or carbon fiber that is heat-resistant and chemically resistant to 
The combination results in the screen and flame arrester 27 (continuous, elongated permeable medium) being formed of a homogeneous construction of flexible mesh having apertures defined by interconnected glass, aramid, or carbon fibers (flexible strands of a material having a quenching ability based on thermal absorption of the interconnected flexible strands).
The combination inherently or in the alternative obviously has glass, aramid, or carbon fibers (interconnected flexible strands) having a rigidity for preventing folding deformation of the elongated tubular shape upon inverting the container 20 (enclosure) for dispensing liquid therein, a frameless nonmetal structure defined by the elongated tubular shape having a rigidity for preventing deformation of the screen and flame arrester 27 (continuous, elongated permeable medium) for maintaining fluidic flow, and the network of apertures sufficient to allow unimpeded fluidic ingress and egress as the prior art combination discloses a structurally identical screen and flame arrester 27 to the inventions permeable medium and as the material of the prior art screen and flame arrester 27 of glass, aramid, or carbon fibers are disclosed strands of the invention.  If there is any difference, the difference must be minor and obvious.  The burden is shifted to applicants to show the interconnected flexible strands do not have a rigidity for preventing folding deformation of the elongated tubular shape upon inverting the enclosure for dispensing liquid therein, that the frameless nonmetal shape defined by the elongated tubular shape does not have a rigidity for preventing deformation of the 
Claim 17:  The combination discloses a closure at the closed distal end defined by perforated nonmetallic material (fusing of flexible strands).  The Examiner replies that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. MPEP 2113 II.  
Claim 18:  The combination discloses the elongated tubular shape defining a length of perforated nonmetallic material, which can be aramid fiber (polymer material), defining the closed distal end, where the perforated nonmetallic material of aramid fiber (polymer material) reads on the fused polymer material defining the closed distal end.  The Examiner replies that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. MPEP 2113 II.
Claim 19:  The combination discloses the screen and flame arrester 27 (permeable medium) attaching to the orifice of the container 20 (enclosure) by bonding .

Response to Arguments
The 35 U.S.C. § 112 rejections in paragraphs 5-9 of office action dated 9 July 2021 are withdrawn in light of the amended claims filed 9 November 2021. 
Applicant's arguments filed 9 November 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the drawings and spec filed Feb. 18, 2020 accurately render the polygonal shape 630 and longest dimension 640, the Examiner replies that reference character 630 is not directed to a polygon shape defined by the interior void as described in the original specification and reference character 640 does not show the longest dimension of the interior void as described in the original specification.  Original figure 4A appears to depict polygonal shapes defined by interior voids.
In response to applicant’s argument that Fig. 1 and 2 as submitted on Feb. 18 2020 are based on parent case App. No. 14,638,229 now US 9,707,422 and are supported by priority thereto, the Examiner responds that support is not found in the original disclosure of App. No. 14,638,229 for the drawing changes which constitute new matter.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the claimed elongated tubular shape along with permitting fluid flow when the enclosure is inverted is a combination not shown, taught, or disclosed, alone or in combination, in the cited references, the Examiner responds that the combination inherently or in the alternative obviously meets the flow and quenching capabilities as the prior art combination discloses a structurally identical screen and flame arrester 27 to the inventions permeable medium and as the material of the prior art screen and flame arrester 27 of Nomex fibers is one of the disclosed strands of the invention.  If there is any difference, the difference must be minor and obvious.  The burden was shifted to applicants to show that the interconnected flexible strands did not have a rigidity for preventing deformation of the elongated tubular shape upon inverting the enclosure for dispensing liquid therein, that the shape defined by the elongated tubular shape did not have a rigidity for preventing deformation of the screen and flame arrester 27 (continuous, elongated permeable 
In response to applicant’s argument that Flider teaches a rigid filter screen and flame arrestor 27 shown as a rigid nub or protrusion that barely extends beyond the filler neck 22 (Fig. 1, col. 2, lines 65-67), the Examiner replies that Figure 1 of Flider depicts a partial cross-sectional view where the inner extend of the flame arrestor 27 is not visible and cannot be interpreted as to show that it barely extends beyond the filler neck 22 as argued by applicant.  C. 2, lines 65-67 does not speak to the extent which the filler neck 22 extends whatsoever.
Applicant’s argument that the substantially smaller flow area afforded by the Flider filter does not provide an ability for both quenching ability and adequate flow volume is not supported by the facts of the prior art and additionally is found to be a piecemeal argument.  Flider calls this structure a support filter screen and flame arrestor 27 and therefore it must have a quenching ability.  Arguments of counsel cannot take the place of evidence in the record MPEP 2113 II.
In response to applicant’s argument that Flider has a length about the size of the diameter of the filling hole which interferes with a filling nozzle inserted into the filling hole, the Examiner reiterates that Figure 1 of Flider depicts a partial cross-sectional view where the inner extend of the flame arrestor 27 is not visible.  Nowhere does Flider 
In response to applicant’s argument that Cray shows another rigid structure 50 in a cylindrical shape and circular bottom described as a welded component and is thus formed from metal, the Examiner replies that Cray clearly discloses that the flash suppressor 50 can be injection molded from a synthetic resin material such as polyethylene to be compatible with the tank body (see P. 0035) and that the fuel container body 12, collar 14, and spout 16 are preferably molded of synthetic resin (see P. 0030).  It is further noted that by applicant’s own admission they recognize that welding does not necessitate metal, as claim 20 requires that the permeable medium attaches to the orifice of the enclosure using ultrasonic welding as one possible technique, while claim 1 requires the elongated tubular shape of the permeable medium to define a frameless nonmetal structure.
In response to applicant’s argument that the Cray insert employs an imperforate fuel-retaining wall 64 at a portion adjacent the exit for maintaining a reservoir defining a minimal fluid reserve, the Examiner responds that this is a piecemeal argument as the combination does not incorporate this feature.  Cray is relied upon for its teaching of a permanent attachment between a flash suppressor 50 and body 12 at an opening 24.
In response to applicant’s argument that Riordan lacks the ability to fold without impeding fluid flow followed by the argument that Claim 1 has been amended to clarify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736